Citation Nr: 0304431	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  98-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

(Entitlement to service connection for residuals of a head 
injury, to include headaches, dizziness, and memory loss).

(Entitlement to service connection for a neck disorder).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The Board remanded this matter to 
the RO in May 1999 for additional development.  The RO 
complied with the remand instructions and returned the case 
to the Board.  The Board thereafter undertook further 
development of the case in July 2002.  This development has 
been completed and the case is now ready for further 
appellate review.

The Board is undertaking additional development of the issues 
of entitlement to service connection for residuals of a head 
injury and of a neck disorder.  At this time, the Board is 
requesting a medical advisory opinion pursuant to the 
Veterans Claims Assistance Act, 38 U.S.C.A. § 7109, and 
38 C.F.R. § 20.901.  When this medical opinion is associated 
with the claims file, the veteran will receive notice, and 
the Board will proceed with appellate review.  Consequently, 
these issues will be addressed in a later Board decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record shows that the veteran's bilateral hearing 
loss is related to noise exposure during active service.

3.  The record shows that the veteran's tinnitus is related 
to noise exposure during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002).

2.  Tinnitus was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims 
for service connection by means of the November 1997 rating 
decision, March 1998 Statement of the Case, and April 2002 
Supplemental Statement of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to substantiate his claims.  In the 
Statement of the Case and Supplemental Statement of the Case, 
the RO notified the veteran of all regulations pertinent to 
his claims, informed him of the reasons for the denials, and 
provided him with additional opportunity to present evidence 
and argument in support of his claims.  Therefore, the Board 
finds that the rating decision, Statement of the Case, 
Supplemental Statement of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the service medical records, obtained the VA 
treatment records, and afforded the veteran VA examinations.  
In addition, the Board remanded this matter in May 1999 and 
undertook additional development in July 2002.  Therefore, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id. 

The veteran alleges that he sustained hearing loss and 
tinnitus due to proximity to a grenade explosion during 
active service.  The veteran's DD 214 establishes that he 
received the Combat Infantry Badge and the Purple Heart.  The 
service medical records show that the veteran presented in 
September 1969 with complaint of partial loss of hearing and 
dizziness after a rocket propelled grenade round exploded 
near him.  A subsequent evaluation identified high frequency 
hearing loss.  In October 1969, the veteran continued to have 
headaches and dizziness.  In February 1970, the veteran 
complained of headaches and dizziness when exposed to loud 
noises.  He believed that his hearing and tinnitus had 
improved.  A hearing test later in the month showed continued 
improvement and the veteran's separation examination was 
negative for hearing loss or tinnitus.

At a July 1997 VA audiology examination, the veteran reported 
a history of combat noise exposure.  He believed that the 
grenade explosion in service had caused decreased hearing of 
the left ear and constant tinnitus.  Upon examination, the 
veteran had average puretone decibel loss of 40 in the right 
ear and 53.75 in the left ear.  Speech recognition scores 
were 96 percent for the right ear and 90 percent for the left 
ear.  The veteran was diagnosed with severe high frequency 
sensorineural hearing loss of the right ear and moderate 
severe sensorineural hearing loss of the left ear.  A 
tinnitus match was established for the left ear.  The 
associated ear disease examination found no abnormality.

VA treatment records in December 1997 and February 1998 noted 
tinnitus and mild to moderate high frequency sensorineural 
hearing loss of the right ear and mild to moderate 
sensorineural hearing loss of the left ear.

A September 2002 ear disease examination made no findings of 
abnormality.  At an October 2002 VA audiological examination, 
the examiner reviewed the claims file and discussed the 
service medical records.  The veteran reported combat noise 
exposure in Vietnam, including proximity to the grenade 
explosion.  He denied any post-service noise exposure.  
Currently, he complained of bilateral tinnitus and bilateral 
hearing loss, worse on left.  Upon examination, the veteran 
had average puretone decibel loss of 53.75 in the right ear 
and 61.25 in the left ear.  Speech recognition scores were 80 
percent for the right ear and 86 percent for the left ear.  
The veteran was diagnosed with normal to severe sensorineural 
hearing loss of the right ear and mild to severe 
sensorineural hearing loss of the left ear.

The examiner found that, although the separation examination 
had reported normal hearing, it could possibly be an 
aberration because the veteran did exhibit a fair amount of 
hearing loss subsequent to the in-service explosion.  The 
examiner opined that, based on the explosion and subsequent 
reported hearing loss and tinnitus in service, it was more 
likely than not that the hearing loss and tinnitus were 
related to noise exposure in service. 

Based upon the above facts, the Board finds that the evidence 
supports a grant of service connection for bilateral hearing 
loss and tinnitus.  The service medical records document that 
the veteran was injured in a grenade explosion during active 
service and that he sustained hearing loss and tinnitus at 
that time.  The VA examiner opined that the veteran's current 
hearing loss and tinnitus are most likely related to that 
incident.  The record contains no medical evidence in 
contradiction to that opinion.  Accordingly, the appeal is 
granted.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

